995 So. 2d 1011 (2008)
Walter M. MARTINEZ, Petitioner,
v.
STATE of Florida, Respondent.
No. 1D08-4221.
District Court of Appeal of Florida, First District.
October 24, 2008.
Rehearing Denied December 8, 2008.
Walter M. Martinez, pro se, Petitioner.
Bill McCollum, Attorney General, Tallahassee, for Respondent.
PER CURIAM.
DENIED. See Waterhouse v. State, 792 So. 2d 1176, 1193 (Fla.2001) (stating that "this Court has repeatedly held that ineffective assistance of postconviction counsel is not a cognizable claim").
WOLF, DAVIS, and ROBERTS, JJ., concur.